Citation Nr: 9911548	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  93-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 1995 and December 1996 the Board remanded the case 
to the RO for additional development.


FINDINGS OF FACT

1.  On April 27, 1996, and May 18, 1996, the veteran failed 
to report for scheduled VA psychiatric examinations. 

2.  On September 14, 1996, and September 28, 1996, the 
veteran failed to report for scheduled VA psychiatric 
examinations. 

3.  The veteran's failure to report for a scheduled VA 
medical examination was without good cause.


CONCLUSION OF LAW

The veteran's claim for entitlement to a rating in excess of 
10 percent for PTSD is denied as a matter of law.  38 C.F.R. 
§ 3.655 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
See 38 C.F.R. § 3.655 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has held that 
the "duty to assist is not always a one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1998).

In this case, the record reflects that pursuant to an August 
1995 Board remand which ordered the RO to schedule the 
veteran for a psychiatric examination to determine the 
severity of his service-connected PTSD, the RO in September 
1995 notified the veteran that additional development was 
required in support of his claim.  The correspondence also 
informed the veteran that failure to report for a scheduled 
examination without good cause could adversely affect his 
claim.

VA records show the veteran failed to report for scheduled VA 
psychiatric examinations on April 27, 1996, and May 18, 1996. 

A VA report of contact, dated September 4, 1996, indicated 
the veteran's service representative contacted the veteran 
and had been advised that the veteran would report for a VA 
examination if requested.  

A September 1996 VA report noted that the veteran's address 
had changed.  It was also noted that the veteran had been 
telephoned on August 7, 1996, without response.

VA records show the veteran failed to report for scheduled VA 
psychiatric examinations on September 14, 1996, and 
September 28, 1996.  The report also shows that the RO 
telephoned the veteran on September 18, 1996, but received no 
response.

The claims file contains no subsequent correspondence 
providing an explanation as to why the veteran failed to 
report for the scheduled VA examinations.  

In a March 1999 informal hearing presentation the veteran's 
service representative stated that the evidence of record was 
inadequate to evaluate the veteran's disability because the 
veteran's last VA mental status examination had been 
conducted in August 1991.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
VA examinations without good cause.  See 38 C.F.R. § 3.655.  
There is no evidence indicating that the veteran did not 
receive notification of the scheduled examinations.  
Therefore, the claim for entitlement to a rating in excess of 
10 percent for PTSD must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating in excess of 10 percent for PTSD is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

